DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2022 has been entered.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuda et al., 	U. S. Patent Application Publication 2007/0102208.

	Okuka et al. discloses a control device 20 comprising one or more processors (“integrated controller 20”) mounted on a vehicle configured to calculate a braking request Tbw, receive a braking force Tbp, and distribute the braking request.
	The braking request Tbw is calculated when a driver performs a pedal operation.  Paragraph [0075] discloses, “the integrated controller 20 is configured to calculate the vehicle requested braking force Tbw requested by the driver…based on the master cylinder pressure Pm”.  The master cylinder pressure is described as being due to a pedal operation in paragraph [0048], which discusses a hydraulic brake system 23, including "hydraulic brake system 23 has a master cylinder configured to generate a hydraulic pressure corresponding to the force with which the brake pedal is depressed".
	The received braking force Tbp is a braking force that is generable by a powertrain.  Paragraph [0058] discloses, “the integrated controller 20 is configured to compute the power train deliverable braking force (power train braking force), which is the braking force that can be obtained from the power train” (the braking force is identified as “tTbp” in [0058], but as “Tbp” elsewhere).  The following paragraphs describe the braking force as being determined by receiving information from the various elements of the power train relating to their braking force capability.  
	The braking request Tbw is distributed to at least one of the powertrain (portion in the dashed line box in fig. 4) and a brake 23 based on the braking request and the braking force that is generable by the powertrain.  Paragraph [0077] is about how the integrated controller 20 determines the distribution of braking between the powertrain and the brake system (automatic braking) based on the braking request, expressed as a target braking force, and the braking force Tbp that is generable by the powertrain.  Paragraphs [0079], [0080], [0082], [0087], and [0088] describe the actual distribution of the braking request to the brakes and powertrain elements by the description of the execution of a step S9 (“In step S9 of FIG. 5, the integrated controller 20 is configured to send the target drive wheel automatic braking force”, etc.)
(claim 5)

	Okuda et al. discloses a method executed by a computer of a manager mounted on a vehicle in figure 5, including the subroutines of figures 6, 7(A), and 7(B).  The method comprises calculating a braking request, receiving a braking force, and distributing the braking request.
	The braking request Tbw is calculated in step S12 (fig. 6) when a driver performs a pedal operation (“Based on Master Cylinder Pressure” is from pedal operation).
	The received braking force Tbp, from step S11 (subroutines 7(A) and 7(B)) is a braking force that is generable by a powertrain.
	The braking request is distributed to at least one of the powertrain and a brake 23 based on the braking request Tbw and the braking force Tbp that is generable by the powertrain.  Steps S1-S8 determine the command values for various elements of the powertrain (S2-S8) and the brake (S1), and the command values are distributed in step S9.  The step S1, in determining the braking amount of the brakes, includes subroutines 6, 7(A), and 7(B) which determine the distribution of braking between the brakes and the powertrain based on the braking request (also expressed as a target braking force) and the braking force generable by a powertrain (the brakes apply the portion of the braking force that the powertrain is not capable of applying; steps S14+).
(claim 6)

	Okuda et al. shows in figure 4 a system mounted on a vehicle comprising a communication device configured to receive a braking request from a manager.
	The manager comprises one or more processors (integrated controller 20) configured to perform the following:
	Calculate the braking request Tbw when a driver performs a pedal operation ([0075], where “based on the master cylinder pressure” indicates “when a driver performs a pedal operation”).
	Receive a braking force Tbp that is generable by a powertrain (step S11 in fig. 6).
	Distribute the braking request Tbw to at least one of the powertrain and a brake 23 based on the braking request Tbw and the braking force Tbp that is generable by the powertrain.
(claim 7)

	Figures 1-3 show embodiments of a vehicle that is equipped with the control device of claim 5 ([0019]-[0021]).
(claim 8)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

EP 0008495 (Scarrott et al.) March 1980 - when the pressure B in the braking system resulting from force exerted by the driver on the brake pedal is no longer 0 (brake pedal depressed), the engine throttle is closed to produce an engine braking force F, the value of which is "computed" and is dependent on the transmission ratio.  The ratio is selected to make F less than B.  The brake system pressure is controlled so that a brake shoe force D approximately equals B-F so that "the total braking force is approximately the value which the driver would have expected from the force he applied to the brake pedal."  The braking request B is sensed by transducer 20 rather than calculated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659